Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

 DELROY A. CHAMBERS, JR.,

        Plaintiff,

 v.

 CUTTING EDGE INVESTMENTS & REALTY, INC.,

       Defendant.
 ______________________________________________/

                                           COMPLAINT
                                               and
                                          JURY DEMAND

        Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files this

 Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees against

 Defendant, Cutting Edge Investments & Realty, Inc., and as good grounds states as follows:

                                 PRELIMINARY STATEMENT

        1.      This action arises as a result of Defendant’s discriminatory actions perpetrated

 against Black people with respect to the rental of a home in Oakland Park, Florida (the

 “Dwelling”).

                                  JURISDICTION AND VENUE

        2.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff asserts his

 claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C. §§ 1331, 2201

 and 1343(a)(4), in that this is a civil action seeking to redress the deprivation of the right to fair

 housing secured to Plaintiff by the Fair Housing Act.

        3.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202. Plaintiff

 seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil Procedure.
Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 2 of 8



        4.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c) in that

 the subject property is located in this district, the events and/or omissions giving rise to the claims

 herein occurred in this district, and the Defendant conducts business in this district.

                                              PARTIES

        5.      Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair housing

 tester who seeks to enforce fair housing laws so that people are protected from discriminatory

 housing practices. Mr. Chambers attempts to accomplish these goals by engaging in testing for

 fair housing violations and pursuing enforcement of meritorious claims, among other things. In

 this capacity, Mr. Chambers poses as a renter or purchaser for the purpose of collecting evidence

 of discriminatory housing practices, without intent to rent or purchase a home. At all relevant

 times, Mr. Chambers was acting in this capacity as a tester when he conducted an investigation

 into the discriminatory actions perpetuated by Defendant.

        6.      As a fair housing tester and advocate dedicated to advancing the rights of those

 historically discriminated against, Mr. Chambers attempts to locate housing providers and

 advertisers in order to test their compliance with various fair housing laws. Mr. Chambers

 conducts such testing efforts consistent with the guidance and instructions outlined by the U.S.

 Department of Housing and Urban Development (HUD), housing advocacy groups, and

 established case law.

        7.      Mr. Chambers is deeply committed to fair housing and the goals of the Fair Housing

 Act. Mr. Chambers was and continues to be adversely affected by the acts, omissions, policies,

 and practices of the Defendant.

        8.      Defendant, Cutting Edge Investments & Realty, Inc., is a Florida Profit Corporation

 that is engaged in the business of real estate and is comprised of licensed real estate professionals.
Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 3 of 8



                                      FACTUAL ALLEGATIONS

        9.      While investigating discrimination in the housing market in March, 2019, Mr.

 Chambers encountered an advertisement for the Dwelling. The advertisement stated in several

 places that a perfect or clean background is required by the association.

        10.     As part of Mr. Chambers’s fair housing testing efforts described above, Mr.

 Chambers, posing as a potential renter, attempted to negotiate for the rental of the Dwelling with

 Defendant by confirming the availability of the Dwelling. Defendant responded by confirming

 the availability of the Dwelling.

        11.     Having confirmed that the Dwelling was available for rental, Mr. Chambers

 continued the test by asking for additional details regarding the criminal history policy and whether

 a criminal history would result in a denial.

        12.     Defendant confirmed that the consequence for any criminal history would be an

 automatic denial of the Dwelling by the association.

        13.     Such actions and statements serve to discourage Mr. Chambers from applying,

 inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by word or conduct

 in connection with seeking, negotiating for, renting the Dwelling so as to perpetuate, or tend to

 perpetuate, segregated housing patterns, or to discourage or obstruct choices in a community,

 neighborhood or development. As such, these actions constitute efforts to deprive Mr. Chambers

 of housing opportunities.

        14.     HUD has found that “where a policy or practice that restricts access to housing on

 the basis of criminal history has a disparate impact on individuals of a particular race … such

 policy or practice is unlawful under the Fair Housing Act if it is not necessary to serve a substantial,

 legitimate, nondiscriminatory interest of the housing provider.” See HUD, “Office of General
Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 4 of 8



 Counsel Guidance on Application of Fair Housing Act Standards to the Use of Criminal Records

 by Providers of Housing and Real Estate-Related Transactions” (April 4, 2016).

        15.       According to recent data, studies and HUD findings, Black people are arrested,

 convicted, and imprisoned at vastly disproportionate rates in Florida and the country as a whole.

 As such, Defendant's furtherance of a policy actually and predictably result in a disparate impact

 to Black people.

        16.       HUD has found that “[a] housing provider with a policy or practice of excluding

 individuals because of one or more prior arrests (without any conviction) cannot satisfy its burden

 of showing that such policy or practice is necessary to achieve a substantial, legitimate,

 nondiscriminatory interest.” Id.

        17.       HUD has further found that in order to satisfy its burden “a housing provider must

 show that its policy accurately distinguishes between criminal conduct that indicates a

 demonstrable risk to resident safety and/or property and criminal conduct that does not.”

        18.       As such, Defendant’s furtherance of the criminal history policy is unlawful under

 the Fair Housing Act, as it has a disparate impact on Black people, and fails to serve a substantial,

 legitimate, nondiscriminatory interest of the housing provider.

        19.       Mr. Chambers was angered and insulted that Defendant was making the Dwelling

 unavailable to him and denying it to him based on its criminal history policy, which takes an

 applicant’s arrest history into consideration and fails to accurately distinguish between criminal

 conduct that indicates a demonstrable risk to resident safety and/or property and criminal conduct

 that does not.

        20.       As a Black person who has been the subject of discrimination throughout his life,

 Mr. Chambers is particularly sensitive to discriminatory practices. Mr. Chambers was insulted
Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 5 of 8



 and emotionally distressed by being denied housing based on the discriminatory criminal history

 policy.

           21.   Mr. Chambers was and is saddened, angered, and insulted by the fact that the

 Defendant has a criminal history policy that has a discriminatory impact and serves no substantial,

 legitimate, nondiscriminatory interest, and is denying applicants pursuant to that policy. Mr.

 Chambers has spent a significant amount of time thinking about all the other Black people who

 may have been denied housing by Defendant because of its criminal history policy, and while

 doing so, has felt the aforementioned emotions.

           22.   Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer the

 aforementioned emotions, which have manifested into stress, unpleasant rumination, mental strain,

 and feelings of indignity, hopelessness and anxiety about race discrimination in housing.

           23.   Consistent with his fair housing testing efforts, Mr. Chambers has a practice of

 continuing to monitor and test those entities and individuals found to have been discriminating.

 To those ends, Mr. Chambers will continue monitoring Defendant and its agents in order to

 determine its ongoing compliance with the Fair Housing Act, and will continue to do so throughout

 the pendency of this matter and after its conclusion.

                                      COUNT 1:
                          VIOLATION OF THE FAIR HOUSING ACT

           24.   Plaintiff repeats and realleges paragraphs 1 through 23 as if fully set forth herein.

           25.   This Count 1 is brought by Plaintiff against the Defendant, Cutting Edge

 Investments & Realty, Inc.

           26.   Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

 violations committed by Defendant, and its agents.
Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 6 of 8



         27.     Defendant Cutting Edge Investments & Realty, Inc. authorized its agents to act for

 it when they committed the Fair Housing Act violations alleged herein. Defendant’s agents

 accepted the undertaking of acting on behalf of Defendant Cutting Edge Investments & Realty,

 Inc. when they committed the Fair Housing Act violations alleged herein. Defendant Cutting Edge

 Investments & Realty, Inc. had control over its agents when they committed the Fair Housing Act

 violations alleged herein.

         28.     Defendant has violated the Fair Housing Act by, among other things, otherwise

 making unavailable and denying the Dwelling to Mr. Chambers because of race.

         29.     A discriminatory purpose, not any legitimate reason, was a motivating factor behind

 Defendant’s aforementioned discriminatory actions and/or omissions.

         30.     As a result of Defendant’s discriminatory conduct - committed despite being

 engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts -

 Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss and injury

 and a real and immediate threat of future discrimination by Defendant.

         31.     Defendant’s unlawful conduct and actions constitute direct evidence of

 discrimination and proximately caused Plaintiff’s damages as described above.

         32.     In engaging in this unlawful conduct described above, Defendant acted recklessly

 or intentionally. This is evidenced, in part, by the fact that Defendant is engaged in the real estate

 business, and despite that fact, chose to engage in unlawful discrimination.

         33.     As a tester who has been treated in a discriminatory fashion by Defendant, Mr.

 Chambers has suffered an injury in precisely the form the Fair Housing Act was intended to guard

 against, and therefore he has standing to maintain his claims under the Act's provisions.
Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 7 of 8



           34.    Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

 violation of the Fair Housing Act.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                  A.      declare the actions, omissions, policies, and procedures of Defendant,

 complained of herein to be in violation of the Fair Housing Act;

                  B.      enter a permanent injunction enjoining Defendant, its successors, and its

 servants, agents and employees, and all those acting in concert with it, from engaging in

 discrimination based on race;

                  C.      enter a permanent injunction compelling Defendant, its successors, and its

 servants, agents and employees, and all those acting in concert with it, to amend any and all

 policies, procedures and practices, which discriminate against persons based on race;

                  D.      award compensatory damages to Plaintiff against Defendant, to compensate

 Plaintiff for, among other things, the emotional distress, anger, insult and injury caused by

 Defendant’s discriminatory actions;

                  E.      award Plaintiff his costs and reasonable attorneys’ fees in this action; and

                  F.      award Plaintiff such other and further relief as the Court deems just and

 proper.

                                    DEMAND FOR JURY TRIAL

           Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

 on all issues so triable in this matter.


                                                         Respectfully submitted,

                                                         Joshua A. Glickman, Esq.
                                                         Florida Bar No. 43994
                                                         josh@sjlawcollective.com
Case 0:19-cv-61734-MGC Document 1 Entered on FLSD Docket 07/15/2019 Page 8 of 8



                                          Shawn A. Heller, Esq.
                                          Florida Bar No. 46346
                                          shawn@sjlawcollective.com

                                          Social Justice Law Collective, PL
                                          974 Howard Avenue
                                          Dunedin, Florida 34698
                                          (202) 709-5744
                                          (866) 893-0416 (Fax)

                                          Attorneys for the Plaintiff


                                          By:   s/ Shawn A. Heller      .
                                                  Shawn A. Heller, Esq.
